Case: 13-40985      Document: 00512665965         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40985
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN CARLOS ROBINSON-JESUS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-603-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Carlos Robinson-Jesus appeals his 41-month sentence for illegal
presence in the United States following deportation. He challenges the 16-
level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) imposed for his prior
conviction for statutory rape under Tennessee Code Annotated § 39-13-506(b).
According to Robinson-Jesus, the district court erred by applying the
enhancement because § 39-13-506 criminalizes sexual intercourse with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40985     Document: 00512665965      Page: 2   Date Filed: 06/17/2014


                                  No. 13-40985

someone under the age of 18 whereas the generic, contemporary definition of
“statutory rape”--as it is defined by the Model Penal Code and the laws of
various states--prohibits intercourse with someone under the age of 16. The
Government has filed an unopposed motion for summary affirmance.
      In United States v. Rodriguez, 711 F.3d 541, 544 (5th Cir.) (en banc), cert.
denied, 134 S. Ct. 512 (2013), we held that a “plain-meaning approach” applies
to the determination of the “generic, contemporary” meaning of statutory rape
under § 2L1.2(b)(1)(A)(ii). Under this approach, the court looks to the age of
consent as it is “defined by statute in the jurisdiction where the prior conviction
was obtained” instead of conducting the “cumbersome” survey of state codes,
the Model Penal Code, federal law, and treatises that Robinson-Jesus urges.
See id.
      Robinson-Jesus concedes that the issue is foreclosed by Rodriguez and
raises it merely to preserve it for further review.             Accordingly, the
Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                        2